DETAILED ACTION
1.	This is a first action on the merits of application 17577910.

2.	Claims 1-14 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11230353. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and fully encompassed by the above claims.
5.	As per claim 1, it is substantially similar in scope and fully encompassed by claim 1 of U.S. 11230353.
6.	As per claim 2, it is substantially similar in scope and fully encompassed by claim 2 of U.S. 11230353.
7.	As per claim 3, it is substantially similar in scope and fully encompassed by claim 4 of U.S. 11230353.
8.	As per claim 4, it is substantially similar in scope and fully encompassed by claim 6 of U.S. 11230353.
9.	As per claim 5, it is substantially similar in scope and fully encompassed by claim 7 of U.S. 11230353.
10.	As per claim 6, it is substantially similar in scope and fully encompassed by claim 8 of U.S. 11230353.
11.	As per claim 7, it is substantially similar in scope and fully encompassed by claim 9 of U.S. 11230353.
12.	As per claim 8, it is substantially similar in scope and fully encompassed by claim 10 of U.S. 11230353.
13.	As per claim 9, it is substantially similar in scope and fully encompassed by claim 11 of U.S. 11230353.
14.	As per claim 10, it is substantially similar in scope and fully encompassed by claim 12 of U.S. 11230353.
15.	As per claim 11, it is substantially similar in scope and fully encompassed by claim 14 of U.S. 11230353.
16.	As per claim 12, it is substantially similar in scope and fully encompassed by claim 15 of U.S. 11230353.
17.	As per claim 13, it is substantially similar in scope and fully encompassed by claim 16 of U.S. 11230353.
18.	As per claim 14, it is substantially similar in scope and fully encompassed by claim 17 of U.S. 11230353.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10-11, 14 is/are rejected under 35 U.S.C. 102a as being anticipated by Kachkovsky US 20140370797.
19.	As per claim 1, Kachkovsky discloses a human-powered watercraft comprising: a first hull section 25 and an oppositely opposed second hull section 26 extending along a watercraft length, wherein said watercraft in an extended position; each of said first hull section and said second hull section comprising a first hull 27 in pivotable and removable communication with a second hull 28; a frame pivotally connected to said first hull section and said second hull section; and at least one of said first hull section and said second hull section having said first hull 27 foldable toward said second hall 28 providing for a watercraft folded position. [0025-0026] Fig. 1-2
20.	As per claim 2, Kachkovsky discloses first hall and said second hull in pivotal communication at a pivot joint. See Fig. 1-2 [0026]
21.	As per claim 4, Kachkovsky discloses frame having a removable seat, wherein said seat 22/23 has at least two positions along said watercraft length. [0026]
22.	As per claim 5, Kachkovsky discloses said pivot joint having a first hull component affixed to said first hull and a second hull component affixed to said second hull. See figs. 1-2
23.	 As per claim 6-7, Kachkovsky discloses further comprising said first hull component and said second hull component in removable interwoven communication in said extended position. See fig. 8/11
24.	As per claim 8, Kachkovsky discloses comprising a pin in removable communication with said pivot joint for maintaining at least one of said extended position and said folded position. See claim 11
25.	As per claim 10-11, Kachkovsky discloses frame having at least one first arm [10/20] extended towards said first hull and at least one second arm [18/20] extended towards said second hull. Also in said folded position said first hull and said second hull are positioned substantially orthogonal to at least one of a ground and a surface. See fig. 2 
26.	As per claim 14, Kachkovsky discloses a steering assembly 31 in communication with said frame, wherein said steering assembly articulates at least one of said first and second hull sections. See fig. 2 [0030].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617